ORDER
AND NOW, this 22nd day of December, 1989, after consideration of the Application to Reinstate Automatic Supersede-as, Answer to Application to Reinstate Automatic Supersedeas and Memorandums of Law filed in the above case, and after hearing, the order of the Commonwealth Court dated December 14, 1989, granting the application of the Department of Environmental Resources to vacate the automatic supersedeas and ordering the Legislative Reference Bureau to publish the regulatory amendments known as IRRC Regulation No. 7-172 is VACATED. The Application To Reinstate Automatic Supersedeas is hereby granted. An expedited briefing schedule is ordered and the cause is to be listed for oral argument during the January Session, 1990 of this Court.